Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-18, 38 and 39 are presented for examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Kevin G. Shao (Reg. No.: 45095) on 23 January 2022.
The application has been amended as follows: 

1. (Currently Amended) A screen control method, comprising:
receiving, by a terminal having a touchscreen and a screen fingerprint sensor, a first touch operation when the touchscreen is in a lighted state;
obtaining, by the terminal, texture information and touch information of the first touch operation by using the touchscreen and the screen fingerprint sensor, wherein the texture information includes skin texture information corresponding to the first touch operation, and the touch information comprises at least one of a touch position or a touch area; and
turning off, by the terminal, the touchscreen based on the texture information and the touch information when the texture information does not match preset texture information and the touch area is greater than or equal to a preset threshold.

4. (Canceled) 

8. (Currently Amended) A screen control method, comprising:
receiving, by a terminal having a touchscreen and a screen fingerprint sensor, a first touch operation when the terminal is in a call state;
obtaining, by the terminal, texture information of the first touch operation by using the touchscreen and the screen fingerprint sensor, wherein the texture information includes skin texture information corresponding to the first touch operation; and
turning off, by the terminal, the touchscreen directly responsive to the texture information matches preset texture information.

11. (Currently Amended) The method according to claim 9, wherein
the call state comprises: a state in which the terminal dials a called number and a call is not connected or a state in which the terminal, as a called party or a calling party, has established a call connection to a peer end; or
the ear texture information comprises one or more types of an ear texture, an ear shape, and an ear size; or
the face texture information comprises one or more types of a face texture, a face shape, and a face size.

12. (Currently Amended) A terminal, comprising:
a touchscreen;
a screen fingerprint sensor, wherein the screen fingerprint sensor is integrated into the touchscreen, or the screen fingerprint sensor is below the touchscreen;
one or more processors; and

receiving a first touch operation by using the touchscreen when the touchscreen is in a lighted state; and
obtaining texture information and touch information of the first touch operation by using the touchscreen and the screen fingerprint sensor, wherein the texture information includes skin texture information corresponding to the first touch operation, and the touch information comprises at least one of a touch position or a touch area; and
turning off the touchscreen based on the texture information and the touch information when the texture information does not match preset texture information and the touch area is greater than or equal to a preset threshold.

15. (Canceled) 
Allowable Subject Matter
Claims 1-3, 5-14, 16-18, 38 and 39 are allowed.
	The claims are directed to novel and non-obvious screen control methods and terminal which requires, at least in part, receiving a first touch operation by using the touchscreen when the touchscreen is in a lighted state; and obtaining texture information and touch information of the first touch operation by using the touchscreen and the screen fingerprint sensor, wherein the texture information includes skin texture information corresponding to the first touch operation, and the touch information comprises at least one of a touch position or a touch area; and turning off the touchscreen based on the texture information and the touch information when the texture information does not match preset texture information and the touch area is greater than or equal to a preset threshold.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850. The examiner can normally be reached 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN B SCHWARTZ/Primary Examiner, Art Unit 2435